1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11       CLIFFORD MILLER,                   No.   2:18-cv-02498-JAM-KJN
12                     Plaintiff,
13           v.                             ORDER DENYING PLAINTIFF’S MOTION
                                            TO REMAND WITHOUT PREJUDICE AND
14       BMW OF NORTH AMERICA, LLC, et      GRANTING DEFENDANT LEAVE TO
         al.,                               AMEND NOTICE OF REMOVAL
15
                       Defendants.
16

17           Clifford Miller (“Plaintiff” or “Miller”) sued BMW of North
18   America, LLC (“Defendant” or “BMW”) in Sacramento County Superior
19   Court for breach of warranty and fraud related to alleged vehicle
20   defects.      Compl., ECF No. 1-1.   BMW removed the case to federal
21   court.       Notice of Removal, ECF No. 1.   Miller now moves to remand
22   the case to state court.        Mot., EFC No. 8.
23        For the reasons set forth below, the Court DENIES WITHOUT
24   PREJUDICE Plaintiff’s motion to remand and GRANTS Defendant leave
25   to amend its notice of removal.1
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 20, 2018.
                                      1
1              I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         Clifford Miller alleges he purchased a 2013 BMW 750i vehicle

3    from BMW on July 14, 2016.          Compl. ¶¶ 4–5.   Miller alleges the

4    vehicle developed certain defects which could not be, or were

5    not, fixed by BMW.        Id. ¶¶ 6–8.

6         Miller filed his complaint against BMW in Sacramento County

7    Superior Court on August 10, 2018 alleging four state law causes

8    of action related to purported defects in the 2013 BMW 750i:

9    (1) breach of warranty obligation to provide restitution or

10   replacement; (2) breach of warranty obligation to commence or

11   complete repairs within thirty days; (3) breach of implied

12   warranty of merchantability; and (4) fraud by omission.           Compl.

13   at 3–9.    BMW was served with the complaint on August 15, 2018.

14   Notice of Removal ¶ 2.

15        BMW timely removed the case to federal court on September

16   13, 2018.       Notice of Removal; 28 U.S.C. § 1446(b).      Miller timely

17   moved to remand the case to Sacramento County Superior Court on

18   October 15, 2018.        Mot.; 28 U.S.C. § 1447(c).    BMW opposes the

19   motion.        Opp’n, ECF No. 12.

20
21                                   II.   OPINION

22        A.        Legal Standard

23        When a plaintiff brings in state court a case over which

24   “the district courts of the United States have original

25   jurisdiction,” a defendant may remove the case to federal court.

26   28 U.S.C. § 1441(a).        The Ninth Circuit strictly construes the
27   removal statute against removal jurisdiction.          Gaus v. Miles,

28   Inc., 980 F.2d 564, 566 (9th Cir. 1992).         The defendant always
                                             2
1    has the burden to establish removal is proper and a court must

2    reject federal jurisdiction if there is any doubt as to the right

3    of removal.     Id.; 28 U.S.C. § 1447(c).

4          B.   Diversity Jurisdiction

5          Diversity jurisdiction exists in all civil actions where

6    there is complete diversity of citizenship of the parties and the

7    amount in controversy exceeds $75,000.       28 U.S.C. § 1332.

8          BMW removed the instant case to federal court on the basis

9    of diversity jurisdiction, Notice of Removal ¶ 5, and thus bears

10   the burden of establishing diversity jurisdiction.

11              1.    Amount in Controversy

12         Because BMW alleges, and Miller does not contest, the amount

13   in controversy exceeds $75,000, the Court confines its inquiry to

14   the parties’ arguments regarding diversity of citizenship.          Dart

15   Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553

16   (2014).

17              2.    Diversity of Citizenship

18         The notice of removal pleading must contain “a short and

19   plain statement of the grounds for removal,” which includes the

20   jurisdictional basis for removal.       28 U.S.C. § 1446(a).   To
21   establish diversity jurisdiction, a removing party must

22   adequately allege complete diversity of citizenship between the

23   parties: every plaintiff must be diverse from every defendant.

24   See Lincoln Property Co. v. Roche, 546 U.S. 81, 89 (2005).

25         Plaintiff argues that Defendant failed to properly plead

26   complete diversity in its notice of removal and that, in any
27   event, the parties are not completely diverse.      Mot. at 2–3.

28   ///
                                         3
1                        a.   Pleading Diversity

2         For purposes of diversity jurisdiction, a limited liability

3    company “is a citizen of every state of which its owners/members

4    are citizens.”      Johnson v. Columbia Props. Anchorage, LP, 437

5    F.3d 894, 899 (9th Cir. 2006).         Thus, to properly plead

6    diversity, a limited liability company must affirmatively allege

7    the citizenship of each of its members.         Lindley Contours, LLC v.

8    AABB Fitness Holdings, Inc., 414 F. App’x 62, 64 (9th Cir. 2011).

9    A failure to do so can result in dismissal for lack of subject

10   matter jurisdiction.      Id. at 65.

11        Defendant, a limited liability company, failed to properly

12   allege the citizenship of each of its members in its notice of

13   removal.     Notice of Removal ¶ 10-11.       In its notice of removal,

14   Defendant cited and applied to itself the citizenship standard

15   for corporations, rather than the standard for limited liability

16   companies.    Id.    Moreover, Defendant failed to even name its

17   members, let alone allege each member’s citizenship.          Id.

18        Defendant argues, however, that its corporate disclosure

19   statement, filed pursuant to Federal Rule of Civil Procedure 7.1

20   and Civil Local Rule 7.1-1, cures any potentially defective
21   jurisdictional allegations in its notice of removal.          Opp’n at 1.

22   Indeed, the corporate disclosure statement provides “BMW NA is a

23   wholly owned subsidiary of BMW (US) Holding Corp.         BMW (US)

24   Holding Corp. is a privately held Delaware corporation with its

25   principle place of business located in Woodcliff Lake, New

26   Jersey.”     Corporate Disclosure Statement, ECF No. 3.       This
27   unsworn statement lacks a concluding sentence regarding BMW’s

28   citizenship and is insufficient to cure the pleading defect.
                                            4
1    Further, the corporate disclosure statement does not address—nor

2    does BMW yet present proof to refute—Plaintiff’s argument

3    regarding the undeclared citizenship or roles of the twenty-five

4    individuals listed as “Additional Manager(s) or Member(s)” of BMW

5    on the Statement of Information BMW filed with the California

6    Secretary of State.   Mot. Ex. 1, ECF No. 8-1, at 5-9; Reply, ECF

7    No. 13, at 2-3; see Leite v. Crane Co., 749 F.3d 1117, 1121 (9th

8    Cir. 2014) (holding that the party asserting diversity

9    jurisdiction must support its allegations by competent proof when

10   facing a factual attack to jurisdictional allegations).

11       Thus, BMW failed to properly allege its citizenship as a

12   limited liability company in its notice of removal.

13                  b.     Curing Defective Allegation of Jurisdiction

14       Courts may grant leave to amend notices of removal where the

15   jurisdictional allegations are not omitted entirely, but rather

16   are merely defective in form.     See, e.g., Lindley Contours, LLC,

17   414 F. App’x at 64 (granting leave to amend notice of removal

18   where defendant removed on the basis of diversity jurisdiction

19   but failed to allege the citizenship of all members of a limited

20   liability company); Jenkins v. Commonwealth Land Title Ins. Co.,
21   95 F.3d 791, 794 (9th Cir. 1996) (upholding denial of motion to

22   remand and grant of leave to amend notice of removal to cure

23   “formal errors of pleading” diversity jurisdiction); see also

24   Snell v. Cleveland, Inc., 316 F.3d 822, 828 (9th Cir. 2002)

25   (“Under 28 U.S.C § 1653, [the Court has] the authority to grant

26   leave to amend a [pleading] in order to cure defective
27   allegations of jurisdiction.”).    Here, Defendant did plead

28   diversity of citizenship, but erred in the form of its pleading.
                                        5
1        The Court therefore finds it appropriate to grant Defendant

2    leave to amend its notice of removal to possibly cure the

3    jurisdictional pleading defect.

4

5                               III.   ORDER

6        For the reasons set forth above, the Court DENIES WITHOUT

7    PREJUDICE Plaintiff’s motion to remand (ECF No. 8).   Defendant

8    shall file an amended notice of removal with the Court no later

9    than 14 days from the date of this order. Plaintiff shall file

10   his response, if any, to the amended notice of removal, within 14

11   days thereafter.

12       IT IS SO ORDERED.

13   Dated: November 28, 2018

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        6
